DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “support member”, “first member”, “second member”, “locking mechanism”, “horizontal plate” and “recess” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “37g” has been used to designate both “the bridge” and “the openings”.  Corrected drawing 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The drawing inconsistencies present issues in properly determining what claim limitations map to which structures.  Clarification of the drawings is required to make the claims definite.
The claims set forth “at least one arm” (Claims 1, 20) and “two arms” (Claims 5, 14 and 17) which creates confusion.  Examiner cannot meaningfully differentiate between the structures without reading limitations from the specification into the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9, 11, 14-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison, U.S. Patent 8,899,145.
Insofar as the claims can be understood, Harrison teaches a removable handle comprising a container handle which includes a back plate (62), at least one arm (see below) connected to the back plate and extending outwardly from the back plate, the at least one arm having an upwardly facing notch (70) and at least one supporting bracket (72, 74, 76) extending upwardly from the back plate and positioned at a height on the back plate that is lower than a height of the at least one arm, a first removable handle (10) releasably coupled to the container handle and including a substantially horizontally oriented hand grip member (see fig. 1), a support member (28) connected to the hand grip member, a first member (32) connected to the support member and a second member connected to the support member.  Harrison further teaches a locking mechanism (40, 42, 50, 56, 80) coupled to the support member of the first removable handle that automatically secured the first removable handle to the container handle, the locking mechanism includes at least catch (42) coupled to a shaft (40) with the at least one catch pivoting between a locked and unlocked position and wherein in the locked position the at least one catch is positioned under a part of the container handle to deter wobbling or relative movement between the container handle and the first removable handle when the container handle is fixedly attached to a container.

At the time of the invention it would have been obvious to one of ordinary skill in the art barring any unforeseen result to provide the catch non-rotatably attached to the shaft with the shaft rotating because a catch rotatably attached to a fixed shaft and a catch non-rotatably attached to a rotatable shaft are considered equivalents which are well known to those of ordinary skill in the art and having the shaft rotate within the pivot aperture 50 may be preferable because that would be easier to lubricate, [Claim 1].
Regarding Claim 3, see elements 44 and 80 which are interpreted to be an “elbow catch”.
Regarding Claim 4, see release member 24 which meets the limitations of this claim.
Regarding Claim 5, see two arms, horizontal plate and lower substantially flat surface below.

    PNG
    media_image1.png
    441
    739
    media_image1.png
    Greyscale

Regarding Claims 6-7, see coil spring 56 and see two end sections visible in fig. 2.  
Regarding Claim 9, see horizontally extending bar 38 which is seated in the notch in the arm.
Claim 11, see below.

    PNG
    media_image2.png
    241
    368
    media_image2.png
    Greyscale

	Regarding Claims 14-16, insofar as the claims can be understood, see rejections of Claims 1, 5-6 and 9 above which are believed to read on the limitations as claimed.
	Regarding Claim 17, see fig. 2 which teaches hook members 30, 32 extending from a support plate 28.
	Regarding Claim 20, insofar as the claim can be understood, the rejections of Claims 1 and 14 are believed to read on the claim as it read on “one…first removable handle”.

Allowable Subject Matter
Claims 2, 8, 10, 12-13 and 18-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SULLIVAN whose telephone number is (571)270-5218.  The examiner can normally be reached on IFP, Typically M-Th, 8:00-6:00, regular Fr availability.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vic Batson can be reached on 5712726987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        


/M.J.S/Examiner, Art Unit 3677